IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 00-50655
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ALBERTO GARCIA-SALINAS,
also known as Pelon,
also known as Beto,

                                           Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. SA-99-CR-112-6-OG
                        - - - - - - - - - -
                           April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Alberto Garcia-Salinas has filed

a motion for leave to withdraw and a brief in support of the

motion as required by Anders v. California, 386 U.S. 738 (1967).

Garcia-Salinas has not filed a response.

     Our independent review of the brief and the record discloses

no nonfrivolous issue in this direct appeal.    Accordingly, the

motion for leave to withdraw is GRANTED, counsel is excused from



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-50655
                               -2-

further responsibilities herein, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.